Detailed Action

►	The applicant's response (filed 24  JUN  2022) to the Office Action has been entered. Following the entry of the claim amendment(s), Claim(s) 109-130, 132-135 and 137-140 is/are pending. The Finality of the previous Office action is withdrawn in order to make a new grounds of rejection Rejections and/or objections not reiterated from the previous office action are hereby withdrawn. The following rejections and/or objections are either newly applied or reiterated. They constitute the complete set presently being applied to the instant application.

► 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

►	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejection(s) under 35 U.S.C. 103 

► Claim(s) 109-124, 126-130, 132-135, 137-138 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allawi et al. [US 2008/0293046 — hereinafter “Allwai] in view of Frisen et al. [US 2014/006631 8 — cited by applicant — hereinafter “Frisen”] and Terbrueggen et al. [US 2013/0005594 — hereinafter “Terbrueggen”] for the reason(s) of record.

►	Claim(s) 119 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allawi in
view of Frisen and Terbrueggan as applied above against Claim 109 and further in view of
Jacobson et al. [US 2013/0244884 — hereinafter “Jacobson’] for the reason(s) of record.


►	 Claim(s) 125 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allawi in
view of Frisen and Terbrueggen as applied above against Claim 109 and further in view of
Oliphant et al. [US 2020/0283852 — hereinafter “Oliphant’] for the reason(s) of record.

►	Claim(s) 134 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allawi in
view of Frisen and Terbrueggan as applied above against Claim 133 and further in view of
Cerritelli et al.[ FEBS Journal 276: 1494-1505 (2009) — hereinafter “Cerritelli”] for the reason(s) of record.


New Grounds of Rejection

►	Claim(s) 139 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allawi in
view of Frisen and Terbrueggan as applied above against Claim 11933 and further in view of Kumar  et al. [JACS 129 : 6859-6864 (2007) – hereinafter “Kumar”].

	Claim 139 is drawn to an embodiment of the method of Claim 119 wherein the chemical ligation  utilizes click chemistry. 
Allawi in view of Frisen and Terbrueggan reasonably suggest a method comprising most of the limitation(s) of Claim 139, except these inventors, and in particular Allwai, fail to teach ligation by chemical means (e.g. via click chemistry) rather Allwai teach ligation via enzymatic means (e.g. via DNA ligase or RNA ligase) However, other means for ligating oligonucleotides to one another were known including ligation via click chemistry, see at least the abstract of Kumar for example. Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to substitute the ligation means of Kumar for the ligation means of Allawi. Please note that  substitution of one known second  method/reagent with known properties for a first  known method/reagent with  known properties would have been prima facie obvious to the ordinary artisan at the time of the invention in the absence of an unexpected result. As regards the motivation to make the substitution recited above, the motivation to combine arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose.  Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and 2144.09, as well as, the SCOTUS decision in KSR International. Co. v. Teleflex, Inc., et al., 550 U.S.398 (2007).
 
►	Claim(s) 140 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allawi in
view of Frisen and Terbrueggan as applied above against Claim 109 and further in view of Ozsolak  et al. [Genome Research 20 : 519 (2010) – hereinafter “Ozsolak”].

	Claim 140 is drawn to an embodiment of the method of Claim 109 wherein the method further comprises extending the capture probe  using the ligated probe as a template to generate an extended capture probe. 
Allawi in view of Frisen and Terbrueggan reasonably suggest a method comprising most of the limitation(s) of Claim 140 for the reason(s) of record, except these inventors fail to teach extending the ligation product/capture probes. Rather these inventors, and in particular Terbrueggan suggest attaching a capture oligonucleotide sequence to the end of a ligation product.  However, other means for attaching a second oligonucleotide sequence (e.g. a capture probe binding domain) to a first oligo by primer extension was known, see for example Ozolak and note the 3’ poly A tailing step taught for example  in Figure 1.Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to substitute the oligo addition  means of Ozsolak for the oligo addition means of 
Allawi in view of Frisen and Terbrueggan. Please note that  substitution of one known second  method/reagent with known properties for a first  known method/reagent with  known properties would have been prima facie obvious to the ordinary artisan at the time of the invention in the absence of an unexpected result. As regards the motivation to make the substitution recited above, the motivation to combine arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose.  Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and 2144.09, as well as, the SCOTUS decision in KSR International. Co. v. Teleflex, Inc., et al., 550 U.S.398 (2007).
 
Response to  Applicant’s Amendment / Arguments

►	Applicant's arguments with respect to the claimed invention have been fully and carefully considered but are not considered persuasive. The applicant has made 3 basic arguments 
No reason to combine the cited references
The combination of references relies on impermissible hindsight
The combination of  Allawi and Terbrueggan with  Frisen is inconsistent  with their teachings. 
To begin, the applicant traverses the rejection of Claim 109 under 35 U.S.C. 103 over Allawi in view of Frisen and Terbrueggan arguing that  because neither Allawi or Terbrueggan, recognized a need for, or contemplate determining the precise spatial localization of a target nucleic acid variant in a biological sample. The examiner generally aggress with applicant’s characterization of the prior art, in particular the characterization  of  Allawi or Terbrueggan and fact that the inventors of these  references  failed to recognized a need for, or contemplate determining the precise spatial localization of a target nucleic acid variant in a biological sample. However, the value of determining the precise spatial localization of a target nucleic acid sequence in a biological sample was widely recognized by artisans in the field of Nucleic acid diagnostics, consider for example the Introduction  of Asp et al. [BioEssays (2020) – cited previously]  wherein these authors  teach “Along this line, the subcellular position of RNA molecules infer important information about the transcriptional snapshot and its actual biological meaning.”  See also Burgess, DJ. [Nature Review| Genetics 20: 317 (JUN 2019)] ; Lein et al. [Science 358:64-69 (OCT 2017)] and Moor et al.[ Current Opinion in Biotechnology 46: 126-133 (2017)].  
As regards the applicant’s assertion that the rejection relied upon improper hindsight, the examiner notes that the courts have addressed this issue and found that  "[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper." In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971).
As regards, the applicant argument that the  combination of  Allawi and Terbrueggan with Frisen is inconsistent  with their teachings and the applicant’s assertion that the PHOSITA would have no reasonable expectation of success, the examiner respectfully disagrees. The expectation of success flows directly from the prior art. Frisen teach a simple yet elegant method for localizing target polynucleotide(s) to a discrete spatial localization within a biological sample which the prior art recognizes is an important piece of information to know when analyzing transcriptional profiles as noted by the  reference cited above . Allawi teach the invader assay to detect nucleic acid variants, albeit in a global way. As such, it would have been obvious to try to modify and there would have been a reasonable expectation of success of modifying the invader assay of Allawai such that the presence or absence of a nucleic acid variant(s) can be detected at the same time the spatial position of said nucleic acid(s) is determined.  Further, as  the SCOTUS noted in their  KSR International. Co. v. Teleflex, Inc., et al. decision, 550 U.S.398 (2007), a claim can be obvious merely because the combination/modification was obvious to try.


Conclusion

C1.	Applicant's amendment necessitated the new grounds of rejection.  Accordingly, THIS ACTION IS MADE FINAL.  See M.P.E.P. § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
	A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION.  IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R. § 1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION.  IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.                                          


C2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ethan Whisenant whose telephone number is (571) 272-0754. The examiner can normally be reached Monday-Friday from 8:30 am -5:30 pm EST or any time via voice mail.  If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached at (571) 272-0731. 
	The Central Fax number for the USPTO is (571) 273-8300.  Please note that the faxing of papers must conform with the Notice to Comply published in the Official Gazette, 1096 OG 30 (November 15, 1989). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ETHAN C WHISENANT/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        ethan.whisenant@uspto.gov